Case 1:19-mc-00209-CFC Document 44 Filed 02/18/20 Page 1 of 3 PagelD #: 2037

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

Application of Storag Etzel GmbH for an Misc. C.A. No. 19-mc-209-CFC
Order, Pursuant to 28 U.S.C. § 1782, to
Obtain Discovery for Use in a Foreign
Proceeding

 

 

ORDER IMPLEMENTING THE COURT’S
JANUARY 23, 2020 ORDER APPOINTING
SPECIAL MASTER RODNEY A. SMOLLA

WHEREAS, on January 23, 2020, District Judge Colm F. Connolly issued a
Memorandum Order (D.I. 40) in the above-captioned action appointing Rodney A.
Smolla, Dean and Professor of Law at Widener University, as a special master to
address requests to file pleadings under seal pursuant to Federal Rule of Civil
Procedure 53(a)(1)(C);

WHEREAS, the Memorandum Order requires that the Special Master “shall,
after consulting with the parties, establish procedures for the handling of the
Assigned Duties” (D.I. 40 at 4); and

WHEREAS, on February 5, 2020 at 1:00 p.m., Special Master Smolla held a
scheduling conference with the parties to discuss procedures to be applied to the

Special Master’s performance of the Assigned Duties under the Memorandum

Order.
Case 1:19-mc-00209-CFC Document 44 Filed 02/18/20 Page 2 of 3 PagelD #: 2038

NOW, THEREFORE, it is hereby ordered as follows:

1. Pursuant to Paragraph 8 of the Memorandum Order, all materials
submitted by the parties to the Special Master in the above-captioned action shall
remain confidential and the parties and the Special Master shail preserve and protect
the confidentiality of such materials and any information contained therein;

2. On February 27, 2020, the parties shall submit simultaneous briefs of
no more than 20 pages addressing the Special Master’s Assigned Duties. These
submissions shall be filed with the Court and emailed to the Special Master;

3. Contemporaneously with these briefs, the parties shall file a joint
appendix including copies of the filings in this action with redacted information
highlighted;

4. Following submission of the parties’ briefs, the Special Master may, at
his discretion, request the parties to provide clarifications or submissions on specific
questions;

5. On March 19, 2020 at 1:00 p.m., the Special Master will hold a hearing
regarding the Special Master’s Assigned Duties;

6. Pursuant to the Memorandum Order’s statement that the Special Master
shall be referred “the pending motion and any future requests to file a pleading under
seal in this action,” (D.I. 40 at 3) if the parties file any further pleadings with the

District Court that contain confidential information, the parties shall file those
Case 1:19-mc-00209-CFC Document 44 Filed 02/18/20 Page 3 of 3 PagelD #: 2039

pleadings under seal and such pleadings shall be addressed by the Special Master as
part of the scope of the Assigned Duties. The parties shall file redacted versions of
any under seal filings within seven (7) days pursuant to the Court’s CM/ECF
Procedures;

Ts The Special Master may request additional submissions and/or
schedule additional proceedings, at his discretion as he deems necessary, with
respect to further pleadings submitted by the parties to the District Court that contain
confidential information; and

8. This Order may be amended from time to time, at the discretion of the

Special Master.

February 18, 2020 Loaf ELL

Rodney Smolla, Special Master
